Citation Nr: 1819513	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-12 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to February 1966.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a March 2014 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In February 2018, the Veteran testified at a Board hearing.  Due to an audio malfunction, only a partial transcript is of record.  Per correspondence dated February 27, 2018, the Veteran declined the opportunity for another hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The VA has conceded the Veteran had in-service exposure to acoustic trauma based on his military occupational specialty of Field Artillery.  See DD-214.     

In March 2014, the Veteran underwent an audiological VA examination.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service because the Veteran had normal hearing sensitivity in both ears at the time of his pre-induction examination and separation examination.  However, 38 C.F.R. § 3.385, establishes that service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Additionally, the Board notes the VA examiner did not address the fluctuations in the Veteran's puretone threshold in service from his pre-induction examination to his separation examination.  

In February 2018, the Veteran testified before the Board that his hearing has steadily declined since he left active service.  The Veteran reported that, after his discharge from the military, he worked in sales and struggled to hear his customers.  The Veteran stated that his hearing eventually deteriorated to the point where he required hearing aids.  

The Board finds a remand is necessary for the VA examiner to address the Veteran's lay statements regarding his symptomology as well as the Veteran's fluctuations in puretone threshold during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (finding lay evidence can be competent and sufficient to establish a diagnosis when the layperson is competent to identify the medical condition).  For these reasons, the Board finds the March 2014 opinion inadequate.         

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any private or VA treatment records with the claims file to the extent possible.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).


2.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional; ensure any VA or private treatment records are available for the VA examiner to review prior to examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must elicit a history of the Veteran's noise exposure and also elicit the history of the Veteran's hearing loss symptomology. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss is related to his active service, or is caused by or aggravated by his military service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

The examiner is to address all lay statements and assume the Veteran is competent to report on acoustic trauma he was exposed to during active duty and of any hearing loss symptomology he experienced at that time and thereafter.  Additionally, the examiner must address the significance of the fluctuations in the Veteran's puretone thresholds in service from his pre-induction examination on December 13, 1963 to his separation examination on January 28, 1966.   

The examination report must include a complete rationale for all opinions expressed and a discussion of the facts and medical principles involved.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that the forgoing development and any additional development suggested by the results of the above has been conducted to the extent possible.  

4.  Finally, readjudicate the appeal.  If the service connection sought for hearing loss remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




